Case 20-00318-JMM         Doc 117    Filed 02/08/21 Entered 02/08/21 18:53:06            Desc Main
                                    Document     Page 1 of 5



 Jason R. Naess, ISBN 8407
 Assistant United States Trustee
 Andrew S. Jorgensen, ISBN 8695
 United States Department of Justice
 Office of the United States Trustee
 720 Park Blvd, Ste. 220
 Boise, Idaho 83712
 (208) 334-1300
 (208) 334-9756 [Facsimile]
 ustp.region18.bs.ecf@usdoj.gov

 Attorneys for the Acting United States Trustee

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

 In re:                                               Case No. 20-00318-JMM

 DAVIS, TIMOTHY A.                                    Chapter 7
 DAVIS, PATRICIA A.


                          Debtor.


          UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S MOTION
      FOR AN ORDER APPROVING EMPLOYMENT OF PROFESSIONAL REALTOR
                       (Jeanette S. Kurtz) (Docket No. 102)

          Gregory M. Garvin, the acting United States Trustee for Region 18, by and through his

 attorneys, files this objection to the Trustee’s Application for an Order Approving Employment

 of Professional Realtor (“Employment Application”) (Dkt. No. 102), and in support states as

 follows:

 1.       Debtors filed a voluntary Chapter 11 petition with Subchapter V election on April 3,

 2020 (Dkt. No. 1). Later, the case was converted to a Chapter 7 based on the Debtor’s own

 motion (Dkt. No. 83; see also Dkt. No. 78 and 82).

 2.       On December 9, 2020, Timothy R. Kurtz (the “Trustee”) was appointed as the Chapter 7

 trustee (Dkt. No. 83).

                                                  1
Case 20-00318-JMM          Doc 117     Filed 02/08/21 Entered 02/08/21 18:53:06                Desc Main
                                      Document     Page 2 of 5



 3.      On January 15, 2020, the Trustee filed the Employment Application seeking authorization

 to employ Jeanette S. Kurtz, Windermere Real Estate Professionals (the “Proposed Realtor”) as a

 realtor to “evaluate, market and sell” real property of the estate (Dkt. Nos. 102–104).

 4.      The Employment Application discloses the fact that the Proposed Realtor is the Trustee’s

 mother.1

 5.      The United States Trustee objects to the Trustee’s employment of his mother as a realtor

 in this case.

                                       Argument and Authority

 6.      As a general matter, section 327(a) empowers the trustee, subject to a court's approval, to

 employ one or more attorneys, accountants, appraisers, auctioneers, or other professionals to

 represent or assist the trustee in carrying out the trustee's duties. 11 U.S.C. § 327(a).

 7.      Section 327(a) of the Bankruptcy Code imposes a two-prong test for the employment of

 professionals by a debtor-in-possession. In re Wheatfield Bus. Park Llc, 286 B.R. 412, 418

 (Bankr. C.D. Cal. 2002). “The professional (1) must not hold or represent any interest adverse to

 the estate, and (2) must be a ‘disinterested person.” Id. “The standard is high: ‘if there is any

 doubt as to the existence of a conflict, that doubt should be resolved in favor of disqualification.”

 Id. (quoting In re Lee, 94 B.R. 172, 177 (Bankr. C.D. Cal. 1988)).

 8.      A “disinterested person” is defined, in part, as “a person that…does not have an interest

 materially adverse to the interest of the estate or any class of creditors or equity security

 holders, by reason of any direct or indirect relationship to, connection with, or interest in, the

 debtor, or for any other reason.” 11 U.S.C. § 101(14)(C) (emphasis added).


 1. The Employment Application discloses the fact that the Proposed Realtor is the Trustee’s mother in a
 paragraph labeled “Connection to Parties in Interest.” The Verified Statement of the Proposed Realtor
 attached to the Employment Application mentions this with little discussion. Other materials submitted
 with the Employment Application include Jeanette Kurtz’s qualifications and history of recent sales.
                                                     2
Case 20-00318-JMM          Doc 117     Filed 02/08/21 Entered 02/08/21 18:53:06                Desc Main
                                      Document     Page 3 of 5



 9.      The “catch all” provision in the definition of a “disinterested person” is broad enough to

 disqualify a person “with some interest or relationship that ‘would even faintly color the

 independence and impartial attitude required by the Code.’” Dye v. Brown (In re AFI Holding,

 Inc.), 355 B.R. 139, 149 (B.A.P. 9th Cir. 2006) aff’d 530 F.3d 832 (9th Cir. 2008) (quoting Kravit,

 Gass & Weber, S.C. v. Michel (In re Crivello) 134 F.3d 831, 835 (7th Cir. 1998). In that case, the

 panel explained that, “[t]he Code’s definition of disinterestedness covers not only actual

 impropriety, but the appearance of impropriety as well.” Id. at 153 (quoting In re Paolino, 80 B.R.

 341, 345 (Bankr. E.D. Pa. 1987)). The trustee and all of the trustee’s hired professionals must “be

 free of the slightest personal interest which might be reflected in their decisions concerning matters

 of the debtor's estate or which might impair the high degree of impartiality and detached judgment

 expected of them during the course of administration.” In re Gem Tire & Serv. Co., 117 B.R. 874,

 877 (Bankr. S.D. Tex. 1990).

 10.     In the present case, the Trustee is seeking to retain his mother as a professional of the estate.

 The United States Trustee believes that the relationship between the Trustee and the Proposed

 Realtor, that of mother and son, could cloud the Trustee’s sense of impartiality and could disrupt

 the lack of personal interest and detached judgment that is expected of trustees in the course of

 administering a bankruptcy estate. If nothing else, it creates an appearance of impropriety. The

 Debtor could reasonably question the Trustee’s motivation for seeking to sell real property of the

 estate, and question whether the sale is intended to primarily benefit creditors of the estate, or

 whether it is a means to enrich the Trustee’s mother. Parties in interest may also reasonably

 question whether the Trustee is indirectly benefitting from his mother’s employment as a realtor—

 expanding the compensation he is otherwise entitled to under the provisions of the Bankruptcy

 Code.


                                                    3
Case 20-00318-JMM        Doc 117     Filed 02/08/21 Entered 02/08/21 18:53:06           Desc Main
                                    Document     Page 4 of 5



 11.    As such, the United States Trustee believes it would be best for the Trustee to employ an

 unrelated realtor on behalf of the estate. The Employment Application does not address the

 necessity of employing the Trustee’s mother, as opposed to another qualified realtor. Further, it

 does not discuss or address the availability of other qualified real estate professionals. The

 employment of a professional that does not have the close familial relationship that the Trustee

 and the Proposed Realtor do, would resolve questions or concerns regarding disinterestedness,

 impropriety, or the appearance of impropriety.

 12.    Wherefore, the United States Trustee requests the Court deny the Employment Application

 and enter such other and further relief as the Court deems just and equitable.

 Date: February 8, 2021                       GREGORY M. GARVIN
                                              Acting United States Trustee Region 18

                                          By: /s/ Andrew S. Jorgensen
                                              ANDREW S. JORGENSEN
                                              Attorney for the Acting United States Trustee
                                              Andrew.jorgensen@usdoj.gov




                                                  4
Case 20-00318-JMM        Doc 117    Filed 02/08/21 Entered 02/08/21 18:53:06             Desc Main
                                   Document     Page 5 of 5



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 8, 2021, I caused the foregoing document to be
 filed with the Court’s CM/ECF system which causes a copy of the foregoing to be served by
 electronic means on the parties reflected on the Notice of Electronic Filing.

        Jesse A.P. Baker on behalf of Creditors Bank of America (NC); JPMorgan Chase Bank,
        N.A.; and Nationstar Mortgage LLC d/b/a Mr. Cooper
        ecfidb@aldridgepite.com, JPB@ecf.courtdrive.com

        Brett R Cahoon on behalf of U.S. Trustee US Trustee
        ustp.region18.bs.ecf@usdoj.gov

        Matthew Todd Christensen on behalf of Joint Debtor Patricia A. Davis
        mtc@angstman.com,

        Tony Kullen on behalf of Creditor TCF NATIONAL BANK
        tkullen@wrightlegal.net,

        Timothy R. Kurtz (Chapter 7 Trustee)
        trk@kurtztrustee.com,

        Chad Moody on behalf of Joint Debtor Patricia A. Davis
        chad@angstman.com,

        Derrick J O'Neill on behalf of Creditor BMW Financial Services NA, LLC, c/o AIS
        Portfolio Services, LP
        doneill@idalaw.com,

        David M Swartley on behalf of Creditor Matrix Financial Services Corporation LLC
        bknotice@mccarthyholthus.com,
        US Trustee
        ustp.region18.bs.ecf@usdoj.gov

        Brent Russel Wilson on behalf of Trustee Timothy R. Kurtz
        bwilson@hawleytroxell.com, dsorg@hawleytroxell.com

        All CM/ECF registered participants receiving notice in this case, but not reflected herein


 Date: February 8, 2021
                                              /s/ Andrew S. Jorgensen
                                               ANDREW S. JORGENSEN




                                                 5
